DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of species A and in the reply filed on 3/26/2021 is acknowledged.  The traversal is on the ground(s) that 1. There is no “serious” search burden and 2. This burden was not properly established. This is not found persuasive.  Regarding applicant’s first argument, applicant argues that while the examiner established a search burden, it did not use the words “serious” and therefore the search burden established in the restriction cannot be considered a serious one.  This is not persuasive.  MPEP 808.02 makes it clear that the search burden explicitly described in the restriction is a serious search burden, i.e. a search burden and a “serious” search burden are synonymous.  
Specifically, MPEP 808.02 states “in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.

(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.)”.  It is noted that the examiner specifically pointed out a different field of search (C) in the restriction, therefore the examiner has established a serious search burden, according to the MPEP. 
Regarding applicant’s second argument, applicant argues that because the examiner failed to established different field of search, i.e. different classes/subclasses for each of the species, the examiner has not established its burden.  Applicant is improperly focusing on a single example of what is considered a different field of search, instead of considering all the factors, including employing different search queries/strategies.  The examiner maintains that in order to search for elements with different structural configurations, different search strategies or search queries are required. 
The requirement is still deemed proper and is therefore made FINAL.
obvious variants and finding one means both are rejected (MPEP 817), the examiner will gladly withdraw the restriction requirement.   Furthermore, applicant is reminded of a possible rejoinder if a generic claim is found to be allowable. 

Claims 23 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant states that all the current claims (21-37) read on the elected Species A (Figs. 16-19 where the pin is located on the ball and received in the slot of the socket, as detailed in the restriction requirement).  The examiner disagrees.  Claims 23 and 27 require the opposite, a pin extending from the socket and a slot in the ball, which clearly reads on the non-elected embodiment (species B, Figs. 20-24).   Therefore, claims 23 and 27 are withdrawn from consideration, leaving claims 21, 22, 24-26 and 28-37 pending examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21, 22, 24-26 and 28-37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,321,927. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter recited in the patented claims, while reciting additional elements, e.g. bushing and elongate member, would anticipate the current claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted that claim 37 elongated instrument configured to extend through the central lumen”.   With regards to the elected embodiment (Figs. 16-19) it is abundantly clear that the central lumen is referring to element 1010 (central channel).  With regards to this channel/lumen, applicant’s specification states “Link 1000 also includes a central channel 1010 aligned with central axis of the link that forms a central lumen through which actuating cables (not shown) are passed for controlling and/or actuating a tool. The central lumen generally also provides passage for additional cables, wires, fiber optics, or other like elements associated with any desired tool or instrument used in conjunction with the link system or articulating mechanism of the invention.”  This makes it abundantly clear that the elements located in the channel/lumen are not instruments, but merely associated with the instrument/tool at the end of the device.  Furthermore, a POSITA in the field of surgery would not consider actuating cables/wires as instruments.   The cables/wires/elements disclosed are associated with the instrument, but are not considered the instrument themselves.  Therefore, this is considered new matter.  
Even if the disclosed elements are considered “elongated instruments” (which the examiner disagrees with), the examiner takes the position listing 3 examples of cables, wires, fiber optics, does not provide the necessary support for “elongated instrument” as it fails to provide a sufficient description of a “representative number of species”, as required by MPEP 2163.  Three examples is not considered a sufficient representation of the entire genus, which could include hundreds of instruments/tools.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Based on applicant’s specification, it is unclear what the BRI of “elongated instrument” is.  Specifically, as pointed out above, the specification makes it clear that these elongated instruments include cables, wires, etc.  However, the examiner contends that a POSITA would not agree that an actuation cable or pull wire can be interpreted as an instrument, especially in the surgical field.  Therefore, there is a conflict between how a POSITA would interpret instrument based on the claims alone and based on what’s disclosed in the specification.  For examination purposes, the examiner is interpreting the “elongated instrument” consistent with the specification, i.e. the BRI includes cables/wires. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 22, 24-26 and 28-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,233,474 to Lemelson (submitted on applicant’s IDS).
[Claims 21 and 25] Lemelson discloses an articulating mechanism (Fig. 7) capable of transmitting torque for remote manipulation of a surgical or diagnostic tool (hollow needle or catheter 60) comprising: at least two adjacent links, wherein a first adjacent link of the adjacent links has a ball (87) and a second adjacent link of the adjacent links has a socket (89) for receiving the ball to form a ball and socket joint, and wherein the ball and socket joint includes at least one engaging pin (86) and reciprocal slot (88) that provides for torque transmission between the adjacent links while also allowing for pivoting movement of the first adjacent link relative to the second adjacent link (Col 13, lines 27-36), and at least one set of cables (83 and 84) connecting the first adjacent link and the second adjacent link to one another such that movement of the first adjacent link causes corresponding relative movement of the second adjacent link (“Preferably four sets of pull wires are used, as shown, providing the ability to steer the line of ball and socket joints in any direction”); All of the cables together, i.e. as a whole, connect the links together similar to how applicant’s cables anchored to the periphery achieve the same function.  

[Claims 24 and 28] As can be seen in Fig. 7, most clearly by the distal-most link, each individual link includes a ball and socket portion.  This is better seen/described in US 5,449,206 to Lockwood (which is incorporated by reference; Col 13, lines 6-26.
[Claims 29 and 30]  As can be seen in Fig. 7, the slots are arranged along the length of the link.  While they are shown as slightly curved (C-shaped), the examiner contends that they extend in a direction “generally parallel” to the central longitudinal axis (best seen as the line 84 attaching to element 82; interpreted as a Y-axis).  Furthermore, since the pins protrude into the slots (in a direction extending out of the paper; interpreted as an x-axis in a three dimensional coordinate system), this is considered perpendicular to the central longitudinal (Y) axis.  
[Claims 31, 32, 35 and 36] Lemelson discloses “The ball and socket joints are hollow, providing a continuous fluid-tight passageway 82 through the center of the line of ball and socket joints.”
[Claim 33] The examiner contends that this is merely a statement of fact, i.e. a recitation of an inherent characteristic/property. 
[Claim 34] Lemelson discloses “The pin and slot arrangements permit the line of ball and socket joints to transmit torque”.  Toque by definition is rotation.  Furthermore, based on the fact that the slots have a specific length, the slots are capable/configured to translating along this length. 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2,526,105 to Adams (Figs. 104) discloses a ball and socket joint with pins (9) received in sockets (grooves 2).  It is noted that applicant has included this reference (along with hundreds of other references) in their IDS.  However, the examiner thought it was important to emphasize this particular reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792